
	
		I
		112th CONGRESS
		1st Session
		H. R. 1465
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to treat the
		  Commonwealth of the Northern Mariana Islands in the same manner as Guam is
		  treated.
	
	
		1.Short titleThis Act may be cited as the
			 Assuring You Uniform Dietary
			 Assistance (AYUDA) Act of 2011.
		2.Amendments
			(a)DefinitionsSection 3 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2012) is amended—
				(1)in subsection (s)
			 by inserting the Commonwealth of the Northern Mariana Islands,
			 after Guam, and
				(2)in subsection (u)(3) by inserting
			 the Commonwealth of the Northern Mariana Islands, after
			 Guam,.
				(b)Eligibility
			 standardsSection 5 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2014) is amended—
				(1)in subsection (b) by inserting the
			 Commonwealth of the Northern Mariana Islands, after
			 Guam,, and
				(2)in subsection (c)—
					(A)in paragraph (1)
			 by striking and Guam, and inserting Guam, and the
			 Commonwealth of the Northern Mariana Islands,, and
					(B)in the last sentence by striking or
			 Guam and inserting Guam, or the Commonwealth of the Northern
			 Mariana Islands, and
					(3)in subsection
			 (e)—
					(A)in paragraph
			 (1)(B)—
						(i)in
			 the heading by striking Guam. and inserting Guam and the Commonwealth of the Northern
			 Mariana Islands.,
						(ii)in
			 clause (i) by inserting and the Commonwealth of the Northern Mariana
			 Islands after Guam, and
						(iii)in clause (ii) by inserting and the
			 Commonwealth of the Northern Mariana Islands after Guam,
			 and
						(B)in paragraph (6)(B) by inserting the
			 Commonwealth of the Northern Mariana Islands, after
			 Guam,.
					3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on October 1, 2012.
		
